t c memo united_states tax_court edward nathan levine petitioner v commissioner of internal revenue respondent docket no filed date edward nathan levine pro_se jeffrey l heinkel and lavonne lawson for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal_income_tax for and as follows additions to tax_deficiency year dollar_figure big_number big_number -- dollar_figure sec_6651 a a a a b dollar_figure dollar_figure dollar_figure big_number -- -- sec sec sec sec_1 percent of the interest due on dollar_figure by an amendment to answer respondent asserts as his primary position an increase in the determination of deficiency for and additions to tax for fraud as follows additions to tax_deficiency year dollar_figure dollar_figure -- big_number dollar_figure -- sec_6653 b sec sec_6653 sec -- dollar_figure big_number percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated the issues for decision are whether petitioner had unreported income of dollar_figure and dollar_figure in and respectively we hold he did whether petitioner is liable for additions to tax for fraud for and or in the alternative whether petitioner is liable for the additions to tax for failure_to_file tax returns for and and for negligence we hold petitioner is liable for the additions to tax for fraud for and whether petitioner is liable for self-employment_tax of dollar_figure and dollar_figure in and respectively we hold he is whether petitioner is liable for the additions to tax pursuant to sec_6654 for failure to pay estimated income_tax we hold he is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in lompoc california on date petitioner walked into the bank of america in sunnyvale california the sunnyvale boa and rented three safe deposit boxes the three boxes the first safe deposit box was numbered box the second 6346e box 6346e and the third 6348e box 6348e petitioner filled each of the boxes with short stacks of u s currency bound with rubber bands petitioner rented the three boxes in the name of michael stark and he used a phony missouri driver's licence in that name and a fictitious social_security account number to verify his identification on date petitioner returned to the sunnyvale boa with a woman identified as laura dixon to add her as co-renter on the boxes in petitioner used the phony michael stark identification and fictitious social_security account numbers to rent safe deposit boxes at three banks in san jose california the san jose banks as follows date october box number 2109n 2110n bank and location bank of america san jose october november first interstate bank san jose security pacific national bank san jose shortly after renting the boxes petitioner returned to each of the san jose banks to add laura dixon as co-renter but they did not enter the boxes all of the san jose banks keep records which are time and date stamped of their customers' entries to the safe deposit boxes subsequent to the date that petitioner rented the boxes he entered only three times petitioner entered box 2110n at bank of america box at first interstate bank and box at security pacific national bank on october november and date respectively employees of the boa-sunnyvale were suspicious of petitioner's box-renting activity and called the sunnyvale public safety department the police special_agent james r krehbiel krehbiel of the drug enforcement administration dea was called in by the police to help investigate the case krehbiel and the police determined that the missouri driver's license petitioner used for identification to rent the boxes was not legitimate and that the address petitioner gave the bank as his local address belonged to a private mailbox business in addition the investigators brought two detector dogs to the bank vault with the boxes the dogs which are trained to sniff out illegal drugs alerted to boxes numbered and 6346e on the basis of the results of the investigation krehbiel obtained search warrants for the three boxes at the boa- sunnyvale krehbiel and police officers executed the warrants on date box contained dollar_figure box 6346e contained dollar_figure and box 6348e contained dollar_figure none of the boxes contained any thing other than currency which was not tested for drug residue the investigators seized the currency left a receipt in each of the boxes deposited the currency in a different branch of the bank of america and received a cashier's check from the bank for dollar_figure made payable to the u s marshals service on date petitioner returned to the boa-sunnyvale to pay the rent on the three boxes bank employees delayed petitioner while they summoned the police when the police officers arrived petitioner identified himself as michael stark and produced the phony missouri driver's license as proof of his identity petitioner was arrested by the police for presenting false identification to a police officer and he was advised that he was to be charged with money laundering under the laws of the state of california upon his arrest the police searched petitioner and found rent receipts for the safe deposit boxes at the san jose banks when the police arrived at the boa-sunnyvale they noticed a woman standing next to a white 2-door cadillac automobile 1the sunnyvale-boa and the san jose banks are collectively referred to as the california banks the cadillac parked in front of an adjacent business while petitioner was inside the bank the police questioned him about what was in the three boxes what he did for employment and where he lived in general petitioner's answers to the police officers' questions were evasive however petitioner did admit that the cadillac belonged to a woman whom he had met recently in a bar after arresting petitioner the police observed the woman cruising the bank in the cadillac the police noted the license plate number and ran a registration check which revealed that the cadillac was registered to a michael stark the police stopped the car and the woman furnished a california driver's license in the name of linda lee nelson nelson for identification nelson told the police officers that the cadillac belonged to michael stark who had driven her to the bank and then told her to drive to the mall nelson gave the police officers permission to search the cadillac however when they found a small bag of marijuana she revoked her permission nelson was arrested and the cadillac was impounded david harris harris criminal investigator for the u s customs service customs obtained search warrants for the boxes at the san jose banks and a warrant to search the cadillac the search revealed the boxes at the san jose banks were filled with rubber band bound stacks of u s currency which totaled dollar_figure the search of the cadillac yielded dollar_figure in cash the state of california declined to prosecute the money laundering charges and petitioner pleaded no contest to a misdemeanor violation of the vehicle code petitioner received a sentence of days in the county jail the charges against nelson were dismissed on date petitioner using a phony missouri driver's license in the name of robert morrison for identification leased safe deposit box number the box from universal safe deposit corp univault univault is a private safe deposit facility and computer tape storage business in new york new york petitioner put a black attache case containing bundles of cash which totaled dollar_figure into the box the next day petitioner added melinda ferris as a joint lessee however petitioner did not enter the box after his initial visit the currency seized from the california banks eventually was forfeited to the united_states during the civil forfeiture proceedings on date attorneys for petitioner filed an opposing motion to the government's motion for a default judgment with respect to the dollar_figure found in the three boxes at the boa-sunnyvale in this motion petitioner claimed ownership of the dollar_figure at issue the dollar_figure found in the boxes at the san jose banks and the white 2-door cadillac petitioner never filed income_tax returns paid any income_tax or filed estimated_tax returns for or petitioner was indicted on or about date in the federal district_court middle district of florida for violation of comprehensive drug abuse prevention and control act of publaw_91_513 and sec_406 84_stat_1260 u s c sec_841 and sec_846 conspiring to distribute cocaine during the years of through on or about date petitioner was indicted in the federal district_court northern district of california for counts of violation of social_security act ch tit ii sec 49_stat_625 u s c sec_408 misrepresentation of a social_security account number in connection with opening the safety deposit boxes petitioner fled before he could be arrested for these charges on date u s marshals assisted by detectives from the city of newport police department the detectives arrested petitioner and nelson outside the house they rented in glen eden beach oregon the glen eden residence when arrested petitioner had an arizona driver's license which identified him as joel watnick and nelson had documents which identified her as sherry watnick shortly after petitioner was arrested petitioner's mother cecile kasner kasner arrived at the glen eden residence kasner was put under surveillance by the detectives on march the detectives followed kasner from the glen eden residence to a storage_facility in the city of newport where she retrieved a briefcase the detectives obtained a warrant to search kasner's automobile and petitioner's residence the search of kasner's automobile revealed a state of new york birth certificate in the name of robert morrison a state of missouri driver's license in the name of robert morrison which displayed a picture of petitioner and four handwritten notes on lined light-blue paper one of the notes dated was addressed to univault and read as follows to whom it may concern i robert morrison due sic hereby give authorization to cecile kasner to have a one time entry visit to my safety deposit box thank you robert morrison another note which was not dated read as follows dear mom i need your help there is a large attache heavy at my box in n y we need to remove it immediately please help it is at univault east 57th st under robert morrison melinda ferris please remove the case box you need authorization to enter-and the combination is -my wedding day for entering into the vault area don't talk on the phone about your plans don't talk to me on the phone about this love edward bring your keys to n y you can put the attache there it is too heavy for you alone on date the dea used the notes along with other evidence to show probable cause for a warrant to search the box at univault the search revealed the attache case filled with dollar_figure of cash which the dea seized the dea also seized univault's records of the rental payments made on the box and the lease agreement between robert morrison and univault after his arrest petitioner agreed to plead guilty to one count of violating u s c g misrepresentation of a social_security account number and one count of violating u s c sec_841 and sec_846 conspiring to distribute cocaine the charges against nelson were dismissed petitioner was incarcerated in a federal prison in lompoc california for years and months opinion issue whether petitioner had unreported income in and respondent determined that petitioner had unreported income of dollar_figure and dollar_figure and deficiencies of dollar_figure and dollar_figure in and respectively by an amendment to answer respondent increased the deficiency for to dollar_figure to account for the cash seized from the cadillac petitioner asserts that he had no income during the years at issue or in the alternative if this court finds that he did have income that it was no more than dollar_figure in and dollar_figure in 2this postscript was crossed out at trial petitioner admitted that in and he rented the safe deposit boxes and that he put the bundles of cash into the boxes however petitioner argues that as there is no evidence that he was engaged in any illegal income-producing activity during and respondent has no grounds for charging him with unreported income for those years petitioner therefore is arguing implicitly that respondent's determination is arbitrary and erroneous in the usual case a statutory_notice_of_deficiency carries with it a presumption of correctness and petitioner would have the burden of proving that respondent's determinations are erroneous rule a 290_us_111 courts have recognized a limited exception to this general_rule in cases involving unreported illegal income where respondent introduced no substantive evidence but rested on the presumption of correctness and the taxpayer challenged the notice_of_deficiency 596_f2d_358 9th cir revg 67_tc_672 see also 83_tc_269 74_tc_260 affd in part and revd in part 649_f2d_152 2d cir 73_tc_394 we are satisfied that weimerskirch v commissioner supra and its progeny are distinguishable in weimerskirch v commissioner supra respondent determined that the taxpayer had a deficiency in his income_tax based upon a revenue agent's finding that the taxpayer omitted income derived from heroin sales the only evidence supporting this determination consisted of statements made to the agent by two confidential informants and certain information obtained by him from law enforcement officials no admissible evidence was introduced at the trial to substantiate those statements or information otherwise linking the taxpayer to drug dealing the court_of_appeals for the ninth circuit held that a deficiency determination which is not supported by the proper foundation of substantive evidence is clearly arbitrary and erroneous and that the government had the burden of producing some evidence linking the taxpayer to an income-producing activity id pincite this is true even where that taxpayer has not made a showing that the notice was arbitrary id pincite 92_tc_661 the facts in the instant case however are more closely aligned with 743_f2d_670 9th cir affg tcmemo_1982_666 87_tc_74 and 87_tc_609 affd without published opinion 827_f2d_774 11th cir in each of these cases the taxpayers possessed liquid_assets or expended funds during the taxable_year respondent has offered ample evidence that petitioner was in possession of the funds respondent seeks to tax as income in government agents seized dollar_figure from petitioner's cadillac and dollar_figure which petitioner had put into safe deposit boxes in in the dea seized dollar_figure which petitioner put into a safe deposit box in furthermore petitioner filed a claim for the money seized from the boxes at the california banks and for the cadillac from which the dollar_figure was seized finally petitioner admits that he rented the boxes and that he put the money into the boxes respondent has connected petitioner to the funds that form the basis of the deficiency the notice_of_deficiency was not arbitrary delaney v commissioner supra schad v commissioner supra tokarski v commissioner supra since respondent's deficiency_notice was not arbitrary petitioner has the burden of going forward with the evidence as well as the ultimate burden of persuasion dellacroce v commissioner supra pincite every taxpayer is required to maintain adequate_records of taxable_income sec_6001 petitioner did not file a federal_income_tax return or make any estimated federal_income_tax payments for any of the years at issue nor did he maintain adequate_records from which the amount of his income or federal_income_tax liability for any of the years at issue could be computed in the absence of such records respondent may reconstruct the taxpayer's income by any reasonable method that clearly reflects income sec_446 348_us_121 94_tc_654 respondent used the specific items method of proof to determine petitioner's income for the taxable years at issue this method requires proof of specific items of income that were omitted from petitioner's returns 464_f2d_1087 10th cir in this case where petitioner has failed to keep the required records respondent was justified in determining petitioner's tax_liabilities for the years at issue by this method parrish v commissioner tcmemo_1997_ mcmanus v commissioner tcmemo_1972_200 affd without published opinion 498_f2d_1399 4th cir petitioner testified at trial that all of the money actually belonged to two men cos and bro who gave him living_expenses and drugs as gifts in appreciation of his renting the boxes and depositing the money into the boxes on their behalf petitioner estimated the value of these gifts was dollar_figure in and dollar_figure in petitioner testified that when cos and bro needed to contact him they would beep him on his electronic pager petitioner testified that the last time he had contact with cos and bro was in when they gave him phony identification in the name of robert morrison and the attache case full of cash to deposit in the univault box petitioner did not call cos and bro as witnesses or produce any other evidence that could verify his story petitioner relies on only his testimony to carry the burden of proving the source of the bundles of cash thus the issue is one of credibility wherein we must determine the extent to which the proffered testimony is believable see schad v commissioner supra pincite it is well established that we are not required to accept self-serving testimony in the absence of corroborating evidence 99_tc_202 tokarski v commissioner supra pincite moreover our analysis of petitioner's testimony reveals inconsistencies that cast doubt upon his credibility thus there is no credible_evidence that the money actually belonged to cos and bro upon the basis of the entire record we simply do not believe that the money came from the source petitioner claims we find therefore that petitioner has not met his burden of proving a nontaxable source of the unreported income issue additions to tax for fraud respondent asserts as his primary position that petitioner is liable for additions to tax for fraud pursuant to sec_6653 and b for and sec_6653 for petitioner asserts that respondent has failed to prove that the funds deposited in the various safe deposit boxes were his income and that without such proof inferences of fraud cannot be drawn from his use of fictitious names and his concealment of the cash the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is not to be imputed or presumed 55_tc_85 53_tc_96 respondent has the burden of proving that some portion of the underpayment is due to fraud by clear_and_convincing evidence sec_7454 rule b parks v commissioner supra pincite respondent must prove both that an understatement_of_tax exists and the taxpayer intended to evade paying the correct_tax 482_f2d_10 1st cir parks v commissioner supra pincite where fraud is determined for each of several years respondent's burden applies separately for each of the years 25_tc_940 affd per curiam sub nom 250_f2d_798 2d cir where as here respondent has prevailed on the issue of the existence of a deficiency by virtue of petitioner's failure to carry his burden_of_proof respondent cannot rely on that failure to sustain his burden of proving fraud parks v commissioner supra petzoldt v commissioner t c pincite respondent can satisfy his burden of proving the existence of an underpayment when the allegations of fraud are intertwined with unreported and indirectly reconstructed income in one of two ways parks v commissioner supra pincite respondent may prove an underpayment by proving a likely source of the unreported income holland v united_states supra alternatively where the taxpayer alleges a nontaxable source respondent may satisfy his burden by disproving the nontaxable source so alleged 355_us_595 respondent maintains that the cash originated from petitioner's sale of illegal drugs respondent contends that petitioner's plea of guilty to conspiring to distribute cocaine in the years to petitioner's stipulation that he paid most of his living_expenses during and using cash cashier's checks and money orders the amount of cash found in the boxes the use of the safe deposit boxes to conceal the money and petitioner's use of fictitious identifications indicate that petitioner was involved in the activity of distributing illegal drugs laurence m gallion gallion a special_agent with customs testified that during the early part of customs instigated an investigation of major drug smugglers on the west coast among the suspected major smugglers investigated was petitioner gallion testified that at the time of these investigations customs had a warehouse in san francisco that was full of confiscated marijuana which it decided to sell in a reverse sting operation to suspected drug dealers in the sting operation customs planned to sell the marijuana to the suspect and then arrest the suspect for buying it accordingly customs asked paul logan logan to work for it as a confidential informant and to set up a marijuana deal with petitioner petitioner and logan have known each other since sometime in the 1970's when logan was a mid-level marijuana dealer in miami florida furthermore they have engaged in business with each other in the past sometime around petitioner sold logan pounds of high-potency thai weed on consignment for which logan never paid petitioner logan was in jail at the time customs made its offer to him at trial respondent introduced tape recordings of telephone calls made on february february and date between logan and petitioner on these calls logan offered to sell petitioner a 4-digit number starts with a one quantity of t-shirts in packages for a price in the mid-11s petitioner has never 3at trial petitioner objected to the introduction of the recordings as evidence because they were made without his knowledge or consent in violation of the law of the state of california title u s c sec_2511 prohibits interception and disclosure of wire oral or electronic communications except as otherwise specifically provided sec_2511 specifically provides c it shall not be unlawful under this chapter for a person acting under color of law to intercept a wire oral or electronic communication where such a person is a party to the communication or one of the parties to the communication has given prior consent to such interception u s c sec_2511 west the recordings in this case were made by the u s customs service in connection with an official investigation of petitioner for drug trafficking one of the parties in the telephone conversation logan consented to the recordings and the recordings were offered as evidence in a federal court accordingly the recordings were lawful as consensual wiretaps and are admissible as evidence 795_f2d_1509 9th cir whether the officials complied with state law is not relevant the only question is whether the officials acted in compliance with federal_law 694_f2d_200 9th cir evidence obtained from a consensual wiretap conforming to u s c sec_2511 is admissible in federal court without regard to state law been in the business of buying and selling t-shirts however he responded enthusiastically to the offer saying well you'd better get your expletive deleted over here and let's get to work petitioner also indicated that he was very interested in purchasing the entire quantity of what was offered for sale logan testified that when drug dealers speak on the telephone about illegal substances they substitute ordinary words for incriminating words or terms thus they use 4-digit number starts with a one for big_number t-shirts for marijuana packages for packages of drugs that weigh kilogram kilos and mid-11s for a dollar_figure price range logan was therefore offering petitioner big_number kilos of marijuana for dollar_figure per pound petitioner stated that he could do the whole lot which indicated his willingness to purchase the entire quantity of marijuana that logan was offering_for_sale 4petitioner's willingness to purchase the entire quantity is indicated by the following recorded telephone conversation between logan and petitioner voice was identified as logan voice as petitioner voice we can do the whole lot real fast voice okay voice i guarantee it the whole lot real fast voice one triple zeros voice what's that voice i've got a one and three zeros after voice i know man we can do the whole lot real fast petitioner and logan agreed to meet at a restaurant in emoryville california to further discuss the transaction logan brought an undercover dea agent who was posing as a drug distributor with him to the meeting petitioner met with logan however he did not agree to purchase the marijuana because he recognized immediately that logan's confederate was a government agent petitioner argues that the fact that he did not purchase the marijuana is proof he was not involved in the business of buying and selling illegal drugs we disagree in the recordings petitioner's response to logan's initial offer to sell him the marijuana was i've got people bugging me about that exact material right now and i ain't got a line on it petitioner's statement indicates that he had an existing customer base that depended on him as a source for marijuana thus the evidence supports a finding that although petitioner was in the business of buying and selling marijuana he was not interested in buying it from a dea agent posing as a drug distributor we have stated that we doubt petitioner's credibility and that we find his story of the source of the unreported income implausible furthermore we find that the evidence supports respondent's contentions that the likely source of petitioner's unreported income was the sale of illegal drugs accordingly we find that respondent has met his burden of proving an underpayment by clear_and_convincing evidence respondent must also prove by clear_and_convincing evidence that petitioner had the requisite fraudulent intent fraudulent intent may be proven by circumstantial evidence and reasonable inferences drawn from proven facts because direct proof of a taxpayer's intent is rarely available 317_us_492 80_tc_1111 because respondent's assertion of fraud requires an inquiry into the taxpayer's frame of mind a single act or omission seldom demonstrates the necessary fraudulent intent rather the existence of the fraudulent intent must generally be determined by surveying a taxpayer's entire course of conduct 56_tc_213 bradford v commissioner tcmemo_1984_601 affd 796_f2d_303 9th cir because fraudulent intent is rarely established by direct evidence the court_of_appeals for the ninth circuit the court to which this case is appealable has inferred intent from various kinds of circumstantial evidence bradford v commissioner f 2d pincite these badges_of_fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities id furthermore in bradford the court_of_appeals found that the following facts support a finding of fraud engaging in illegal activities efforts to conceal such illegal activity dealing in cash to avoid scrutiny of the taxpayer's finances and failure to make estimated_tax payments id pincite in the instant case we find the following indicia of fraud petitioner admitted that he did not file federal_income_tax returns for the taxable years through petitioner did not maintain records for the years at issue petitioner concealed assets by depositing cash in safe deposit boxes in two states and registering his cadillac in a different name petitioner engaged in illegal business activities petitioner attempted to conceal his illegal business activities by concealing assets and using false identifications petitioner had substantial dealings in cash including paying most of his bills during the years at issue with cash cashier's checks and money orders petitioner did not make estimated_tax payments and petitioner's explanation of the source of the unreported income is implausible upon consideration of all of the facts and circumstance of this case we hold that respondent has carried his burden of proving petitioner's fraudulent intent with respect to the underpayments for the years at issue by clear_and_convincing evidence issue whether petitioner is liable for self-employment_tax respondent determined that petitioner is liable for self- employment_tax of dollar_figure and dollar_figure in and respectively petitioner asserts that he had no income subject_to self-employment_tax during the years at issue sec_1401 imposes a tax on an individual's net_earnings_from_self-employment self-employment_income consists of gross_income from any trade_or_business carried on by an individual less allowable deductions attributable to the trade_or_business sec_1402 respondent's determination that petitioner is liable for self-employment_tax is presumed to be correct and petitioner bears the burden of proving that it is erroneous rule a 33_tc_656 at trial petitioner testified that he was not employed during and nor does he recall having a job or an employer from through we have found that petitioner had unreported income in and although petitioner has persuaded this court that he did not earn the unreported income as an employee he has not met his burden of proving that he did not receive the unreported income from self-employment thus we find that petitioner is liable for self-employment_tax on the unreported income as determined by respondent for and issue additions to tax under sec_6654 respondent determined that petitioner is liable for additions to tax under sec_6654 for his failure to make estimated_tax payments for and subject_to exceptions provided by statute the imposition of the addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not equal statutorily designated amounts niedringhaus v commissioner t c pincite 75_tc_1 petitioner bears the burden of showing that respondent's determination that sec_6654 applies to the years in issue was made in error niedringhaus v commissioner supra petitioner has made no such showing for the years in issue petitioner had substantial taxable_income yet he made no tax_payments therefore we hold he is liable for the additions to tax under sec_6654 for those years to reflect the foregoing decision will be entered for respondent
